DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. Applicant argues, page 6, that the prior art of Webster (US6441503) “In the configuration disclosed in Webster, a liquid or a gas exerts a pressure on the pressure sensitive micro-machine element 254 (interpreted as the sensing element of claim 1) through the cavity 262, and the cavity 262 at least needs to remain recessed (as shown in FIG.2A above) in order to sense the pressure exerted by the gas or the liquid. If the coupling gel 260 (interpreted as the first gel of claim 1) filled into the cavity 262 protrudes from the cavity 262, the sensing performance of the flex pressure of Webster may deteriorate.”.  However, applicant’s arguments are not supported by the disclosure of Webster, additional prior art, nor evidence.
	The prior art of Hooper et al. (US20100199777 herein after “Hooper”) illustrates a pressure sensor package, Figs. 1, 2, wherein the sensor includes a sacrificial gel dome 22 and a protective gel 24 over a pressure sensor 4.  The pressure sensor 4 includes a diaphragm 28 (Fig. 2) [0022] The sacrificial gel dome 22 may be formed with a flexible material that allows external pressure changes to be detected by the sensor diaphragm 28, or may be formed with a soluble material that is subsequently removed or dissolved with a fluid to form a vent to the sensor diaphragm 28.  There is no teaching or suggestion that the protrusion of the gel dome 22 inhibits the ability to detect pressure variations.  
	Applicant’s statement regarding Webster provides no evidence that the concavity of the gel 260 is essential and prior art, as noted by the examiner, indicates that the shape of a protective gel over a sensing element will not affect performance.  Therefore, applicant’s arguments are not persuasive. 
	Applicant’s arguments regarding Wade (US20180306660) are directed to the argument that the cavity 262 of Webster needs to remain recessed.  This is believed to have been addressed above.  Applicant further argues reasons for combining, specifically arguing features which do not rely upon Wade for teaching (first gel, second gel, wire location) and thus concluding that a person having ordinary 
	Therefore, applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US6441503 herein after “Webster”) in view of Wade et al. (US20180306660 herein after “Wade”).

Claim 1: Webster teaches a force sensor (sensor 200A, Fig. 2A) comprising: a circuit board (substrate 202); a sensing element (pressure sensor die 210 including pressure sensitive micro-machine element 254) disposed on the circuit board (Fig. 2A), wherein the sensing element has a top surface (first surface 230) and a bottom surface (the bottom surface is the surface that faces the die attach region 231 of the substrate 202) opposite to each other and has a sensing portion (pressure sensitive micro-machine element 254), the bottom surface faces the circuit board (the bottom surface of the pressure sensor faces the circuit board at die attach region 231), and the sensing portion is located at the top surface (the pressure sensitive micro-machine element 254 is at the top surface of the sensor, Fig. 2A.  the pressure sensor element 254 is discussed with respect to the pressure sensor die 10 in Fig. 1A including the piezoresistors 14 on the top surface; Col. 7, lines 1-14); and a first gel (coupling gel 260) disposed on the top surface and covering the sensing portion (Fig. 2A), wherein the sensing portion is adapted to generate a sensing signal through an external force transferred from the first gel to the top surface (During normal operation of pressure sensor die 10 or 10B, micro-machine element 54 flexes in response to pressure on first or outer surface 56. This flex is sensed by piezoresistors 14 and processed to 
	a second gel (encapsulant 264), wherein the second gel surrounds the first gel (coupling gel 260 is surrounded by encapsulant 264, Fig. 2A) and covers the sensing element and the circuit board (the encapsulant 264 covers the sensing element 254 and surface 230 as the circuit board 202);
and 
	at least one bonding wire (bond wires 203), wherein the at least one bonding wire is connected between the top surface of the sensing element and the circuit board (the bond wire 203 connects between the surface 211 of the substrate 202 and the electrically conductive pads 206 on the first surface 230 of the pressure sensor die 210, Fig. 210) wherein the at least one bonding wire is located outside the first gel (the bond wires 203 are located in the encapsulant 264, Fig. 2A).
	Webster fails to teach wherein the first gel protrudes from the second gel.
	The shape of the gel appears to be a design choice within the scope of a person having ordinary skill in the art.  Webster requires only that the gel 260 be positioned within the cavity 262 formed by the encapsulant 264 and the gel 260 be positioned directly over the micro-machined element 254 and covering the exposed surface of the element 254 within the cavity 262.   Thus, the thickness and shape of the gel can be modified.  Wade teaches a force-transmitting member 20 surrounding a pressure sensor 14 within a solid support ring 18. The force-transmitting member 20 protrudes beyond the support ring 18. Fig. 2. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the coupling gel of any suitable thickness as long as the surface of the sensing element is completely covered within the cavity including making the coupling gel thick enough to protrude from the second gel in order to facilitate removal of fluid from the surface by making a dome shape such that fluid runs off instead of pooling.

Claim 3: Webster in view of Wade teaches the force sensor according to claim 1.  Webster further teaches wherein the second gel has an opening (the encapsulant has an opening cavity 262), the opening is aligned with the sensing portion, and the first gel is at least partially located in the opening (the 

Claim 8. Webster in view of Wade teaches the force sensor according to claim 1.  Webster further teaches a bonding layer (adhesive 204), wherein the bonding layer is disposed between the circuit board and the bottom surface of the sensing element, (the adhesive 204 connects between the substrate 202 and the sensor die 210).

Claim 10. Webster in view of Wade teaches the force sensor according to claim 1.  Webster further teaches wherein a width of the first gel gradually increases in a direction away from the sensing element (Fig. 2A shows the gel 260 increasing along the sides 266, 267).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Wade further in view of Bai et al. (US 20170362077 herein after “Bai”). 
Claim 5 : Webster in view of Wade teaches the force sensor according to claim 1.  Webster further teaches a material of the first gel (Coupling gel 260 is, in one embodiment, typically a silicon gel such as those produced by Dow Corning and well known to those of skill in the art. Col. 7, lines 45-49) and a material of the second gel (the encapsulant is a molding encapsulant which begins as a liquid and then sets or cures to a hardened mold).
	Webster in view of Wade fails to explicitly teach wherein the material of the first gel is different from a material of the second gel.  
	However, Bai teaches molding compounds/encapsulants that are well known in the art and include resins, plastics, epoxy [0026].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a hard encapsulant/molding compound as taught by Bai that is different from a gel in order to provide mechanical protection of the dies and wire bonds yet not interfere with the operation of the pressure sensor. 

Claim 9: Webster in view of Wade teaches the force sensor according to claim 1.  Webster in view of Wade fails to teach a signal-processing unit, wherein the signal processing unit is disposed on the circuit board and is electrically connected to the sensing element via the circuit board.
	However, Bai teaches a pressure sensor 16 and control die 26 (CPU [0021]) which are encapsulated in a molding compound 22.  Therefore, a signal processing unit (control die 26), wherein the signal processing unit is disposed on the circuit board (flag 14) and is electrically connected to the sensing element (the control die 26 and sensor 16 are electrically connected through bond wires 32).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a signal processing chip with the pressure sensing element in order to process the pressure sensor signals and protect both elements from mechanical damage or caustic or harsh environment. 
	Webster in view of Wade further in view of Bai fails to teach that the signal-processing unit and sensing element are electrically connected through the circuit board. 
	However, the device of Webster includes a substrate 202 having traces 212 and conductive vias 214.  These are routine, facilitate connectivity between components, and can be designed to accommodate various arrangements, environments, and assembly requirements.  The choice to use either bonding wires or traces/vias of a circuit board may depend on cost, availability, other connectivity with components, etc. 
	It would have been obvious to a person having ordinary skill in the art to include an encapsulated signal-processing chip as taught by Bai with the device of Webster in view of Wade and electrically connect the two elements through wiring of a circuit board or bonding wires in order to maintain electrical connectivity between the two components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hooper et al. (US20100199777; teaches a domed gel which protrudes from a surrounding gel and the domed gel is disposed on the surface of a pressure sensor.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        4/28/2020


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861